PER CURIAM.
Appellant Joseph Turano, defendant below, appeals an order striking his pleadings and entering judgment against him on the issue of liability after his counsel failed to appear at a pretrial conference. We reverse because we find that this sanction was too severe to visit upon a litigant where, as here, the record is completely devoid of any evidence reflecting counsel’s wilful or flagrant disregard of the court’s authority. Paris Int’l Records & Filmworks, Inc. v. Rodriguez, 539 So.2d 5 (Fla. 3d DCA 1989); Aller v. Editorial Planeta, S.A., 389 So.2d 321 (Fla. 3d DCA 1980).
Reversed and remanded for further proceedings.